Citation Nr: 1540401	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-09 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for concussion to include laceration to skull and headaches (concussion disability).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosed concussive disability has not been shown during the course of the appeal.


CONCLUSION OF LAW

The requirements for establishing service connection for a concussive disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in September 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file.  The Board notes that there are no treatment records from his claimed treatment at a local hospital in France following the claimed in-service car accident that reportedly caused his concussive disability.  However, the Veteran has not identified the hospital where he was reportedly taken, and there is no indication that those records, if available and obtained, would contain any information indicating        that the Veteran has a current concussive disability during the period on appeal.  Moreover, the Board notes that the National Personnel Records Center indicated    in an October 2010 response that all of the Veteran's available records had been provided.  Thus, the Board finds that further attempts to obtain the purported records are not necessary.

The Board is also cognizant of the fact that there are not any post-service treatment records associated with the file.  In this regard, the RO asked the Veteran to provide information regarding any private or VA treatment for his claimed disabilities by letters in September and November 2010.  As the Veteran did not respond to the September or November 2010 requests for additional information concerning treatment providers, no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

The Board notes that a VA medical examination and opinion has not been obtained concerning the Veteran's claimed concussive disability.  However, as the current evidence of record fails to show any diagnosed concussive disability, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R.  § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has reported that he injured his head when he was involved in a car accident in France while stationed in Germany and that he has headaches from time to time.  However, the Veteran has also stated that he "cannot in good conscious say that [the in-service injury] is the cause of [his headaches.]"

The Veteran's July 1967 separation examination report notes that on clinical evaluation his head, face, neck, scalp, and neurological system were within normal limits.  No scars were noted.  In a concurrent report of medical history, the Veteran denied a history of frequent or severe headaches, periods of unconsciousness or any illnesses or injuries other than those noted.  As noted above, despite two requests for information, the Veteran has failed to provide the names of any treatment providers and has not submitted any medical evidence to support his contention  that he currently has a concussive disability.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Pain alone without a diagnosed or identifiable underlying malady or condition   does not in and of itself constitute disability for which service connection may       be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current diagnosis of a concussive disability, service connection for such condition cannot be established.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection for a concussive disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for concussion to include laceration to skull and headaches is denied.


REMAND

The Veteran's separation examination and medical history report from July 1967 indicate that his hearing and ears were within normal limits when he separated from service.  However, he claims that his tinnitus had its onset in service when a rifle was shot near his ears and that it has continued since that time.  The Veteran is competent to report the presence of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding entitlement to service connection for hearing loss, given that the Veteran has alleged that his hearing loss was caused by the same incident that caused his tinnitus and there was a slight threshold shift in the Veteran's hearing between entrance and exit from service, the Board finds that an examination and opinion should also be provided for the hearing loss claim.

As remand is otherwise required, the Veteran should be provided with another opportunity to provide the necessary information and any necessary releases to obtain treatment records related to his claimed hearing loss and tinnitus disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his claimed hearing loss and tinnitus.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2. Schedule the Veteran for a VA audiological examination.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination      of the Veteran, the examiner should provide on opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss disability or tinnitus arose in service or is otherwise etiologically related to service, to include the Veteran's reports of in-service noise exposure.  The rationale for any opinion expressed should be set forth, to include a discussion of the significance of any threshold shift between entrance and exit audiograms.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.).

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


